DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 10/09/2020 the following has occurred:
Claims 1 and 15 are amended, 
Claim 21 is added, and
Claims 1-21 are pending.

Response to Arguments
Drawing Objections
In light of the amendments dated 05/27/2021, the drawing objections are withdrawn. 
Claim Rejections
The Applicant’s argument filed 10/09/2020 have been fully considered but they are not persuasive.
Claim Rejections - 35 U.S.C § 112 (b)-indefiniteness
Applicant’s arguments in an Interview dated 05/14/2021 regarding the term “frequency shaping amplifier” or “FSA” were persuasive. Therefore the rejection of claims 1 and 15 under 35 USC 112(b) are withdrawn. However, there are new grounds of 35 USC 112 rejections necessitated by the amendments. 
Prior Art 
Applicant’s arguments file 05/27/2021 have been fully considered but are moot in view of Xu et al. (non-Patent Literature, "A power efficient frequency shaping neural recorder with automatic bandwidth adjustment," 2014 IEEE Asian Solid-State Circuits Conference (A-SSCC), 2014, pp. 197-200), which is directed to a FSA circuit which implements and includes multi-phase data sampling and processing circuits (Fig. 2, (b)), modified parasitic capacitor suppression method circuits (Fig. 2(a) and B. Proposed Noise Optimization Techniques: par. 1), a feedback gain boosting path (Figs. 1, 2(b)) and modified auto-zero noise cancellation scheme circuits (Fig. 3. and I. Introduction: par. 3) for the benefit of further reducing the input referred noise and the total power consumption. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Nudo Jr and Yang, a FSA that includes multi-phase sampling and processing circuits, modified parasitic capacitor suppression method circuits, a feedback gain boosting path and modified noise cancellation scheme, as taught by Xu in order to further reduce the input referred noise and the total power consumption.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite “the FSA circuit implements at least one of a multi-phase data sampling and processing technique, a modified parasitic capacitor suppression method, or a modified auto-zero (kT/C) noise cancellation scheme.” This renders the claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich,3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). Examiner suggests indicating how or what steps Applicant envisions implementing to achieve the claimed techniques, methods or schemes. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In the  “multi-phase data sampling and processing circuits, modified parasitic capacitor suppression method circuits, a feedback gain boosting path, and modified auto-zero noise cancellation scheme circuits”  of claim 3, it is unclear how these circuits are structurally connected to form the FSA. Applicant has effectively claimed a parts list without indicating how these parts are connected/interconnect to define the structure of the FSA. 
Claims 2, 4-14 and 16-21 are rejected because of their dependence from indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nudo, JR. et al.  (US 2015/0231397 hereinafter Nudo Jr.) in view of Yang et al. (US 2014/0025715 hereinafter Yang) and further in view of Xu et al. (J. Xu, T. Wu and Z. Yang, "A power efficient frequency shaping neural recorder with automatic bandwidth adjustment," 2014 IEEE Asian Solid-State Circuits Conference (A-SSCC), 2014, pp. 197-200).
Regarding claim 1, Nudo Jr discloses an implantable neuromodulation system comprising: 
at least one stimulation microelectrode configured to deliver a desired electrical stimulation to a neuronal population (Fig. 9 and par. [0005] ); 
at least one recording microelectrode configured to receive neural signals from the neuronal population (Fig. 15 and par. [0020]); and 
Nudo Jr discloses a neural microdevice is configured to receive and electrically record neural signals received by the at least one recording microelectrode simultaneously with the at least one stimulation microelectrode delivering electrical stimulation to the neuronal population (par. [0096]: This example demonstrates, inter alia, the system capability for simultaneous stimulation and recording the neural response), but fails to disclose a FSA; and 
a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode, wherein the FSA circuit implements at least one of a multi-phase data sampling and processing technique, a modified parasitic capacitor suppression method, or a modified auto-zero (kT/C) noise cancellation scheme.
However, Yang, in the same field of endeavor discloses a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode (Fig. 3B and par. [0052]:  the FSA 200 includes a set of inputs couplable or coupled to a number of electrodes that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity (e.g., action potential generation) within one or more target neural populations). This is for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes (par. [0054]).
Further Xu in the same field of endeavor: a power efficient frequency shaping neural recorder, discloses the FSA circuit implements at least one of a multi-phase data sampling and processing technique (Fig. 2, (b) A simplified circuit schematics to illustrate the multi-phase sampling technique and I. Introduction: par. 3: A novel multi-phase sampling and processing technique has been proposed), a modified parasitic suppression method (B. Proposed Noise Optimization Techniques: par. 1: Fig. 2(a) controlled by Φ1 is added to block the charge transfer from the amplifier parasitic capacitor Cp1, which would degenerate the input noise performance) or a modified auto-zero (kT/C) noise cancellation scheme (Fig. 3. The proposed kT /C noise cancellation scheme in the low-pass filter and I. Introduction: par. 3: A modified noise cancellation scheme…has been used) for the benefit of further reducing the input referred noise and the total power consumption (I. Introduction: par. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Nudo Jr, a frequency shaping amplifier coupled to recording microelectrode as taught by Yang, the FSA implementing a multi-phase sampling and processing technique, a parasitic capacitor and a modified noise cancellation scheme, as taught by Xu for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes; and for the benefit of further reducing the input referred noise and the total power consumption.
Regarding claim 2, the Nudo Jr and Xu combination discloses the system of claim 1 except, 
wherein the FSA is configured to amplify, filter, and digitize the neural signals while suppressing stimulation artifacts.
Yang discloses the FSA is configured to amplify, filter, and digitize the neural signals while suppressing stimulation artifacts (Fig. 3A and par. [0054]: The neural interface architecture 100 further includes a gain or amplification stage 300 configured for receiving and amplifying FSA output; and an analog-to-digital conversion (ADC) stage 400, which can be configured for multiplexing amplification stage outputs and generating digital signals corresponding thereto. The neural interface architecture 100 can be coupled to or include a number of processing modules, units, circuits, or elements, such as a digital signal processing (DSP) module configured for receiving ADC stage outputs and reconstructing and/or processing neural signals…). This is for the purpose of identifying and communicating or processing signals corresponding to neural spikes (par. [0054]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes, as taught by Nudo Jr and Xu, a frequency shaping amplifier that amplifies, digitizes and filters as taught by Yang for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes.
Regarding claim 3, the Nudo Jr and Yang combination, discloses the system of claim 1, except wherein the FSA includes multi-phase data sampling and processing circuits, modified parasitic capacitor suppression method circuits, a feedback gain boosting path, and modified auto-zero noise cancellation scheme circuits.
Xu discloses the FSA includes multi-phase data sampling and processing circuits (Fig. 2, (b) A simplified circuit schematics to illustrate the multi-phase sampling technique and I. Introduction: par. 3: A novel multi-phase sampling and processing technique has been proposed), modified parasitic capacitor suppression method circuits (B. Proposed Noise Optimization Techniques: par. 1: Fig. 2(a) controlled by Φ1 is added to block the charge transfer from the amplifier parasitic capacitor Cp1, which would degenerate the input noise performance), a feedback gain boosting path (Figs. 1, 2(b)) and modified auto-zero noise cancellation scheme circuits (Fig. 3. The proposed kT /C noise cancellation scheme in the low-pass filter and I. Introduction: par. 3: A modified noise cancellation scheme…has been used) for the benefit of further reducing the input referred noise and the total power consumption (I. Introduction: par. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Nudo Jr and Yang, a FSA that includes multi-phase sampling and processing circuits, modified parasitic capacitor suppression method circuits, a feedback gain boosting path and modified noise cancellation scheme, as taught by Xu in order to further reduce the input referred noise and the total power consumption.
Regarding claim 4, the Nudo Jr and Xu combination discloses the system of claim 3 except, wherein the multi-phase data sampling and processing circuits are configured to boost a closed-loop gain of the implantable neuromodulation system without decreasing sampling frequency or input impedance.
Yang discloses a positive feedback loop can be used to boost the input impedance of the amplifier as will be described below (par. [0012]). This is for the purpose of identifying and communicating or processing signals corresponding to neural spikes (par. [0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Nudo Jr, a frequency shaping amplifier containing processing circuits as taught by Yang for the purpose of processing neural signals to identify and communicate or process signals corresponding to neural spikes.
Regarding claim 5, the Nudo Jr and Yang combination discloses the system of claim 3, except wherein the modified parasitic capacitor suppression method circuits are configured to block charge transfer from amplifier input parasitic capacitors. 
Xu discloses the modified parasitic capacitor suppression method circuits are configured to block charge transfer from amplifier input parasitic capacitors (B. Proposed Noise Optimization Techniques: par. 1: Fig. 2(a) controlled by Φ1 is added to block the charge transfer from the amplifier parasitic capacitor Cp1..). This is for the purpose of preventing the degeneration of the input noise performance (B. Proposed Noise Optimization Techniques: par. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes with a FSA coupled to the recording microelectrode as taught by Nudo Jr and Yang, modified parasitic capacitor suppression method circuits to block charge transfer from amplifier input parasitic capacitors, as taught by Xu in order to prevent the degeneration of the input noise performance.
Regarding claim 6, the Nudo Jr and Xu combination discloses all of the system of claim 3, except wherein the feedback gain boosting path is configured to reduce noise at low frequencies. 
Yang discloses the feedback gain boosting path is configured to reduce noise at low frequencies (par. [0051]). This is for the purpose of identifying and communicating or processing signals corresponding to neural spikes (par. [0054]).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have modified the neuromodulation system of Nudo Jr and Xu to include tolerance to low frequency artifacts as taught by Yang in order to recognize/identify and communicate or process signals corresponding to neural spikes.
Regarding claim 7, the Nudo Jr and Xu combination discloses all of the system of claim 3, except wherein the modified auto-zero noise cancellation scheme is configured to allow removal of noise appearing on a feedback capacitor from a switch-on resistor. 
Yang discloses the modified auto-zero noise cancellation scheme is configured to allow removal of noise appearing on a feedback capacitor from a switch-on resistor (Fig. 3A). This is to for the benefit of providing a configuration that to recognizes/identifies and communicates or processes signals corresponding to neural spikes.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have modified the neuromodulation system of Nudo Jr to include tolerance to low frequency artifacts as taught by Yang in order to recognize/identify and communicate or process signals corresponding to neural spikes.
Regarding claim 8, the Nudo Jr, Yang and Xu combination discloses the system of claim 1, wherein the at least one stimulation microelectrode and the at least one recording microelectrode are implemented on a single silicon chip in a high-voltage complementary metal-oxide-semiconductor (CMOS) process (Nudo Jr, Figs. 5, and 14 and par. [0016], [0085]).
Regarding claim 10, the Nudo Jr and Yang combination discloses the system of claim 1, wherein the system is configured as a system-on-chip (Nudo Jr, par. [0029]).
Regarding claim 11, the Nudo Jr, Yang and Xu combination discloses the system of claim 10, wherein the system-on-chip includes a recorder circuit block, a stimulation circuit block, and a digital circuit block (Nudo Jr, Fig. 1).
Regarding claim 12, the Nudo Jr, Yang and Xu combination the system of claim 11 except, wherein the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages (Nudo Jr, Fig. 15, “0.75V”, “1.5V, “5V”).
Regarding claim 13, the Nudo Jr, Yang and Xu combination discloses the system of claim 12, wherein the recorder circuit block, the stimulation circuit block, and the digital circuit block are physically isolated from each other (Nudo Jr, Fig. 14).
Regarding claim 14, the Nudo Jr, Yang and Xu combination the system of claim 10, wherein the system-on-chip is incorporated in an implantable medical device (Nudo Jr, Fig. 21 and par. [0033]).
Regarding claim 21, Nudo Jr discloses an implantable neuromodulation system comprising: 
at least one stimulation microelectrode configured to deliver a desired electrical stimulation to a neuronal population (Fig. 9 and par. [0005]); 
at least one recording microelectrode configured to receive neural signals from the neuronal population (Fig. 15 and par. [0020]); and 
Nudo Jr discloses a neural microdevice is configured to receive and electrically record neural signals received by the at least one recording microelectrode simultaneously with the at least one stimulation microelectrode delivering electrical stimulation to the neuronal population (par. [0096]: This example demonstrates, inter alia, the system capability for simultaneous stimulation and recording the neural response), but fails to disclose 
a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode; and 
wherein the FSA has a gain proportion to signal frequency given by Ac(f)=2πfClo/(f s Cf), where Ac(f) is a closed-loop gain of the FSA, fs is a sampling frequency, f is signal frequency, Cin is an input capacitor of the FSA, and Cf is a feedback capacitor of the FSA.
Yang discloses a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode (Fig. 3B and par. [0052]:  the FSA 200 includes a set of inputs couplable or coupled to a number of electrodes that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity (e.g., action potential generation) within one or more target neural populations), This is for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes (par. [0054]).
Further Xu discloses wherein the FSA has a gain proportion to signal frequency given by Ac(f)=2πfClo/(f s Cf), where Ac(f) is a closed-loop gain of the FSA, fs is a sampling frequency, f is signal frequency, Cin is an input capacitor of the FSA, and Cf is a feedback capacitor of the FSA (Introduction, par. 2: In the FS recorder, a core component is a frequency shaping amplifier (FSA) with its gain correlated to signal frequency f (closed loop gain Ac ≈ 2πfCin/(fsCf )) implemented with switched capacitor circuits). This provides the benefit of inherently rejecting electrode offset without requiring a sub-1Hz high-pass filter, increasing input impedance 5-10 times, compressing neural data dynamic range by 4.5-bit, and simultaneously recording LFPs and extracellular spikes (Introduction, par. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrodes as taught by Nudo Jr, a frequency shaping amplifier coupled to recording microelectrode as taught by Yang , the FSA with having a closed loop gain as taught by Xu for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes; and for the benefit of inherently rejecting electrode offset without requiring a sub-1Hz high-pass filter, increasing input impedance 5-10 times, compressing neural data dynamic range by 4.5-bit, and simultaneously recording LFPs and extracellular spikes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nudo Jr in view of Yang and Xu as applied to claims 1-8 and 10-14 above, and further in view of Rapoport (Patent No. US 9,867,978).
Regarding claim 9, the Nudo Jr. and Yang combination discloses the system of claim 1, except wherein the at least one recording microelectrode includes a plurality of recording microelectrodes, the at least one stimulation microelectrode includes a plurality of stimulation microelectrodes, and a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter
However, Rapoport in the same field of endeavor: electrode arrays for electrophysiologic recording and neural stimulation, discloses the at least one recording microelectrode includes a plurality of recording microelectrodes, the at least one stimulation microelectrode includes a plurality of stimulation microelectrodes (Fig. 2C, (208)), and a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter (Col. 7, lns. 50-60:  …10 micrometer diameter electrodes spaced at an inter electrode spacing of 10 micrometers…In some embodiments, the electrodes can be about 20 micrometers in diameter and spaced at 20 micrometers.  Generally, the inter-electrode spacing can be about one half the diameter of a neuron). This is for the purpose of providing a plurality of microelectrodes that can record/stimulate within one neuron (col. 7, lns. 60-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with a FSA as taught by Nudo Jr Y and and Xu, an array of recording and stimulating micrometer electrodes with an inter electrode spacing of 10 or 20 micrometers, as taught by Rapoport to provide a plurality of microelectrodes that can record/stimulate within one neuron.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0108926 hereinafter, Moon) in view of Nudo Jr and further in view of Rapoport and Yang.
Regarding claim 15, Moon discloses an implantable neuromodulation system comprising: 
a microelectrode array microelectrode ([0012]:  (v) a... microelectrode array that interfaces with...the stimulation module…(iv) a stimulation module that interfaces with the SoC and comprises a pulse circuit configured to transmit electrical stimuli) including at least one stimulation and at least one recording microelectrode, and wherein the at least one stimulation microelectrode configured to deliver a desired electrical stimulation to a neuronal population, the at least one recording microelectrode configured to receive neural signals from the neuronal population (par. [0012]);
wherein the system is configured as a system-on-chip ([0104]).
Moon does not disclose a spacing between adjacent ones of the at least one stimulating microelectrodes and the at least one recording microelectrode is between tens to hundreds of micrometers;
a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode; and
wherein the FSA is configured to perform electrical recording of neural signals received by the at least one recording microelectrode during a delivery of electrical stimulation of the neuronal population by the at least one stimulation microelectrode.
However, Rapoport discloses a spacing between adjacent ones of the at least one stimulating microelectrodes and the at least one recording microelectrode is between tens to hundreds of micrometers (Col. 7, lns. 50-60:  …10 micrometer diameter electrodes spaced at an inter electrode spacing of 10 micrometers…In some embodiments, the electrodes can be about 20 micrometers in diameter and spaced at 20 micrometers.  Generally, the inter-electrode spacing can be about one half the diameter of a neuron). This is for the purpose of providing a plurality of microelectrodes that can record/stimulate within one neuron (col. 7, lns. 60-61).
Further, Nudo Jr discloses at least one stimulation and at least one recording microelectrode, the at least one stimulation microelectrode configured to deliver a desired electrical stimulation to a neuronal population (Fig. 9 and [0005] ), the at least one recording microelectrode configured to receive neural signals from the neuronal population (Fig. 15 and par. [0020]); and 
and wherein the FSA is configured to perform electrical recording of neural signals received by the at least one recording microelectrode during a delivery of electrical stimulation of the neuronal population by the at least one stimulation microelectrode (par. [0096]: This example demonstrates, inter alia, the system capability for simultaneous stimulation and recording the neural response). This provides the benefit of capturing artifacts during created during stimulation ([0096]). 
Further, Yang discloses a frequency-shaping amplifier (FSA) coupled to the at least one recording microelectrode (Fig. 3B and par. [0052]:  the FSA 200 includes a set of inputs couplable or coupled to a number of electrodes that are configured for detecting or receiving electrical signals correlated with or corresponding to neuroelectric activity (e.g., action potential generation) within one or more target neural populations). This is for the purpose of processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes (par. [0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrode arrays as taught by Moon, with an inter electrode spacing of 10 or 20 micrometers as taught by Rapoport, a frequency shaping amplifier coupled to recording microelectrode as taught by Yang that can stimulate and record simultaneously as taught by Nudo Jr in order to providing a plurality of microelectrodes that can record/stimulate within one neuron; for the purpose of capturing artifacts during created during stimulation; and processing neural signals detected by electrodes coupled to FSA inputs, to identify and communicate or process signals corresponding to neural spikes.
Regarding claim 16, the Moon, Rapoport, Nudo Jr and Yang combination discloses the system of claim 15, further comprising a recorder circuit block, a stimulation circuit block, and a digital circuit block (Moon, Fig. 1, (110) and [0012]).
Regarding claim 17, Moon, Rapoport and Yang disclose the system of claim 16 except, wherein the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages.
Nudo Jr discloses the recorder circuit block, the stimulation circuit block, and the digital circuit block each operate on corresponding voltage rails having differing voltages (Fig. 15, “0.75V”, “1.5V, “5V”). This provides the benefit of stable output voltage during stimulation (par. [0089]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with stimulation and recording microelectrode arrays as taught by Moon, recorder, stimulation, and digital circuit blocks the operate on different voltage rails as taught by Nudo Jr to provide the benefit of stable output voltage during stimulation.
Regarding claim 18, the Moon, Rapoport, Nudo Jr and Yang combination discloses the system of claim 17, wherein the recorder circuit block, the stimulation circuit block, and the digital circuit block are physically isolated from each other (Moon, Fig. 25 and [0182]).
Regarding claim 19, the Moon, Rapoport,  Nudo Jr and Yang combination discloses the system of claim 15, further comprising a housing incorporating the system-on-chip to form an implantable medical device (Moon, [0012]:  In preferred embodiments, there are provided devices for, and methods of using, a bi-directional brain-machine interface (BBMI) device, comprising: (i) a biocompatible container housing…(ii) a …System on Chip ( SoC) within the housing…).
Regarding claim 20, the Moon, Nudo Jr and Yang combination discloses the system of claim 15, wherein the at least one recording microelectrode includes a plurality of recording microelectrodes, the at least one stimulation microelectrode includes a plurality of stimulation microelectrodes (Moon, [0012]:  …(v) a  ...microelectrode array that interfaces with the sensor electronics module and the stimulation module, wherein the …microelectrode array is configured to provide a …interface to record neural tissue activity and transmit electrical stimuli…).
The combination does not disclose a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter. -5- QB\920171.00196\65213525.1  
However, Rapoport discloses a space between each of the plurality of recording microelectrodes and the plurality of stimulation microelectrodes is between ten micrometers and one millimeter (Col. 7, lns. 50-60:  …10 micrometer diameter electrodes spaced at an inter electrode spacing of 10 micrometers…In some embodiments, the electrodes can be about 20 micrometers in diameter and spaced at 20 micrometers.  Generally, the inter-electrode spacing can be about one half the diameter of a neuron). This is for the purpose of providing a plurality of microelectrodes that can record/stimulate within one neuron (col. 7, lns. 60-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the implantable neuromodulation system with a microelectrode array with a SoC coupled with FSA as taught by Moon, Nudo Jr and Yang, an array of recording and stimulating micrometer electrodes with an inter electrode spacing of 10 or 20 micrometers as taught by Rapoport to provide a plurality of microelectrodes that can record/stimulate within one neuron.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/ Examiner, Art Unit 3792     

/ALLEN PORTER/Primary Examiner, Art Unit 3792